CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-367, concluding on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent), that BARBARA J. WYSKOWSKI of MORRIS PLAINS, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since August 23, 2004, pursuant to Rule 1:20-15(k) by Order of the Court filed on July 21, 2004, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(d) (conduct prejudicial to the administration of justice) and Rule 1:20-20 (failure to meet requirements of suspended attorneys);
And the Disciplinary Review Board having determined that the three-month suspension should commence at the conclusion of respondent’s temporary suspension from practice, which is in effect until respondent satisfies the award of the District XII Fee *472Arbitration Committee in District Docket No. XII-03-017F and pays the sanction of $500 to the Disciplinary Oversight Committee as ordered by the Court on July 21, 2004;
And good cause appearing;
It is ORDERED that BARBARA J. WYSKOWSKI is suspended from the practice of law for a period of three months, effective on the termination of respondent’s temporary suspension imposed by Order filed July 21, 2004, and until the further Order of the Court; and it is further
ORDERED that respondent shall not be reinstated to the practice of law unless and until she satisfies the outstanding fee arbitration determination in District Docket No. XII-03-017F and pays the sanction of $500 to the Disciplinary Oversight Committee as ordered by the Court on July 21, 2004; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided, in Rule 1:20-17.